Mr. Chief Justice Shepard
delivered the opinion of the Court:
Evidence taken by plaintiffs tends to show that defendants Manchester and Spooner were employees of Engle to carry out and develop his inventive ideas. This is contradicted by them, and their -claim is that they were partners of Engle in developing a new battery, and that the means were not disclosed by him, but discovered by them.
Engle refused to disclose the particular invention claimed by him, and directed his witnesses to refrain from disclosing the same when their depositions were taken. It is unimportant to analyze or review this evidence as the case turns upon the question of jurisdiction of the equity court. The Patent Office is a special and important department of the United States government, established by act of Congress under the Constitution, and the functions of the Commissioner are in great measure judicial.
At the time this bill was filed there were applications of the respective parties pending in that Office. If these disclose patentable inventions, the Commissioner is vested with full jurisdiction in an interference proceeding to determine the very question here involved.
The jurisdiction of this court over the Patent Office is appellate, and is confined to two classes of cases; first, where an application for a patent has been finally denied; second, when, *297in an interference case, priority of invention has been finally awarded, Re Frusch, 20 App. D. C. 298, 301.
The courts are invested with no power to interfere with or supervise the operation of the Office. Moore v. Heany, 34 App. D. C. 31.
It is true that see. 4915, Revised Statutes, Comp. Stat. 1913, sec. 94(i0, confers jurisdiction in equity to entertain a bill after a final decision of the Commissioner to compel him to issue a patent, but this jurisdiction is limited to the case specified.
As said by Mr. Justice Robb in Billings v. Field, 36 App. D. C. 10, 24, 25: “This situation demonstrates the futility of interference by a court having no general jurisdiction or control over the affairs of the Patent Office, with the regular and orderly trial of cases in that office, when the very questions raised in that court may be quite as expeditiously raised by appeal. Such a practice, if established, would still further complicate rather than simplify patent practice, and, we feel sure, add to the burdens of applicants, and delay instead of expedite final action. * * * The statute has conferred jurisdiction upon this court to hear and determine appeals from the Patent Office. The only excuse, therefore, for invoking this couimon-law remedy, is that relief by appeal will be less efficient. We are fully convinced that an appeal will afford fully as speedy and adequate redress as will be accomplished by certiorari. If proceedings in the Patent Office are to be interrupted by certiorari when there is an equally adequate remedy by appeal, it is clear that an additional tribunal not contemplated by the statute, namely, the supreme court of the District, will be interposed between the tribunals of the Patent Office and this court.” See also Moore v. Heany, 34 App. D. C. 31.
It is clear, therefore, that the procedure of the Patent Office is ample and effective for the purpose of determining every issue raised in this case. It is the duty of the Patent Commissioner to determine from the evidence whether or not Engle was the real inventor of the battery in controversy, and that *298Manchester and Spooner were simply his employees for the purpose of carrying out his instructions in regard to the construction of the same.
From the decision an appeal lies directly to this court. There is nothing, therefore, to justify our interference with the proceedings in the Patent Office, which already has jurisdiction of the ease.
This conclusion was arrived at by the appellate division of the supreme court of New York in a case where the bill sought to restrain a party from filing an application in the Patent Office for a patent for the same invention for which the plaintiff had filed a previous application. It was held that the court had no jurisdiction because the matter was within the exclusive jurisdiction of the Patent .Office, and dismissed the bill. Griffith v. Dodgson, 103 App. Div. 542, 546, 93 N. Y. Supp. 155.
The court did not err in dismissing the bill, and the decree is affirmed with costs. Affirmed.
An application for the allowance of an appeal to the Supreme Court of the United States was denied March 8, 1915.